--------------------------------------------------------------------------------

EXHIBIT 10.28


RESTRICTED HOLDINGS UNIT GRANT CERTIFICATE
UNDER THE KKR & CO. INC. 2019 EQUITY INCENTIVE PLAN
(EXECUTIVE)


Pursuant to this Restricted Holdings Unit Grant Certificate (this
“Certificate”), the Restricted Holdings Unit Agreement (as attached hereto) (the
“Restricted Holdings Unit Agreement”) and the KKR & Co. Inc. 2019 Equity
Incentive Plan (as may be amended from time to time, the “Plan”): (i) KKR Group
Partnership L.P., a Cayman Islands exempted limited partnership (“KKR Group
Partnership”), hereby issues the number of unvested profits interests in KKR
Group Partnership, in the form of KKR Group Partnership Class P units (“Class P
Units”), set forth below to KKR Holdings II L.P., a Cayman Islands exempted
limited partnership (“Holdings II”); (ii) Holdings II hereby issues an equal
number of unvested profits interests in Holdings II, in the form of Holdings II
Class A units (“Holdings II Units” and, together with the related Class P Units
(or Class A Units upon automatic conversion, as applicable), “Restricted
Units”), to the Grantee; and (iii) KKR & Co. Inc. (the “Corporation”) hereby
grants an equal number of stock exchange rights (“SERs” and, together with the
related Restricted Units, the “Restricted Holdings Units” or “RHUs”) to the
Grantee.  The RHUs are subject to all of the terms and conditions set forth
herein, and in the Limited Partnership Agreement of KKR Group Partnership, the
Limited Partnership Agreement of Holdings II and the Restricted Holdings Unit
Agreement, as applicable.  Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Restricted Holdings Unit Agreement (including
Appendix A to the Restricted Holdings Unit Agreement) and the Plan.
 
Grantee:
Participant Name
   
Date of Grant:
Grant Date
   
Number of RHUs:
Number of Units Granted
   
Vesting Schedule:
The following sets forth each applicable Service Vesting Date upon which the
Restricted Units granted hereunder shall become vested, subject to the Grantee’s
continued Employment through each such date and other terms and conditions
contained in the attached Restricted Holdings Unit Agreement.



Percentage of Vesting:


Applicable Service Vesting Date:


           
Post-Vesting Transfer Restrictions under Section 3.3 of the Restricted Holdings
Unit Agreement:
☐  Applicable     ☐  Inapplicable
   
Minimum Retained Ownership Percentage under Section 3.4 of the Restricted
Holdings Unit Agreement:
 
☐  Applicable     ☐  Inapplicable


Minimum Retained Ownership Percentage if applicable:     %



*          *          *

--------------------------------------------------------------------------------

THE UNDERSIGNED GRANTEE ACKNOWLEDGES RECEIPT OF THIS RESTRICTED HOLDINGS UNIT
GRANT CERTIFICATE, THE RESTRICTED HOLDINGS UNIT AGREEMENT AND THE PLAN, AND, AS
AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED HOLDINGS UNITS HEREUNDER, AGREES
TO BE BOUND BY THE TERMS OF THIS RESTRICTED HOLDINGS UNIT GRANT CERTIFICATE, THE
RESTRICTED HOLDINGS UNIT AGREEMENT AND THE PLAN.


KKR GROUP PARTNERSHIP L.P.,
by KKR Group Holdings Corp, its general partner
 
GRANTEE
          Electronic Signature
By:
 
Name: Participant Name
Title:
 
Date: Grant Date
     
KKR HOLDINGS II L.P.,
by KKR Group Holdings Corp, its general partner
               
By:
   
Title:
   



KKR & CO. INC.
     
By:
Title:




--------------------------------------------------------------------------------

RESTRICTED HOLDINGS UNIT AGREEMENT
UNDER THE KKR & CO. INC. 2019 EQUITY INCENTIVE PLAN


Pursuant to the Restricted Holdings Unit Grant Certificate (the “RHU Grant
Certificate”) delivered to the Grantee (as defined in the RHU Grant
Certificate), and subject to the terms of this Restricted Holdings Unit
Agreement (this “Agreement”), the Limited Partnership Agreement of KKR Group
Partnership (as defined below), the Limited Partnership Agreement of Holdings II
(as defined below) and the KKR & Co. Inc. 2019 Equity Incentive Plan (as amended
from time to time, the “Plan”), KKR & Co. Inc. (the “Corporation”), KKR Holdings
II L.P. (“Holdings II”), KKR Group Partnership L.P. (“KKR Group Partnership”)
and the Grantee agree as follows.  The RHU Grant Certificate is incorporated
into and deemed a part of this Agreement.


This Agreement sets forth the terms and conditions of one or more tandem awards
of (i) unvested profits interests in KKR Group Partnership, pursuant to the
Limited Partnership Agreement of KKR Group Partnership, in the form of KKR Group
Partnership Class P units (“Class P Units”), (ii) unvested profits interests in
Holdings II, pursuant to the Limited Partnership Agreement of Holdings II, in
the form of Holdings II Class A units (“Holdings II Units” and, together with
the related Class P Units (or Class A Units upon automatic conversion, as
applicable), “Restricted Units”) and (iii) stock exchange rights (“SERs”) issued
by the Corporation pursuant to the Plan .  Each tandem award of Class P Units,
Holdings II Units and SERs is herein referred to as a “Restricted Holdings Unit”
or an “RHU.”  The Limited Partnership Agreement of KKR Group Partnership and the
Limited Partnership Agreement of Holdings II are herein referred to as the
“Operating Agreements.” Capitalized terms not otherwise defined herein or in
Appendix A (attached hereto) shall have the meaning set forth in the Plan.
 
ARTICLE I
GRANT OF RESTRICTED HOLDINGS UNITS
 
Section 1.1.   Grant of Restricted Holdings Units.
 
Subject to the terms and conditions set forth herein and in the Operating
Agreements and the Plan, (i) KKR Group Partnership hereby grants to Holdings II
the number of Class P Units set forth in the RHU Grant Certificate, (ii)
Holdings II hereby grants to the Grantee the number of Holdings II Units set
forth in the RHU Grant Certificate and (iii) the Corporation hereby grants to
the Grantee the number of SERs set forth in the RHU Grant Certificate.  The
grant of RHUs hereunder is conditioned upon the Grantee’s (a) agreement to and
compliance with the covenants and obligations contained in the confidentiality
and restrictive covenant obligations, attached hereto as Appendix B (the
“Confidentiality and Restrictive Covenant Agreement”) and incorporated herein by
reference and (b) execution of a supplement to the Limited Partnership Agreement
of Holdings II, attached hereto as Appendix C.
 
 
ARTICLE II
VESTING AND EXCHANGE OF RESTRICTED HOLDINGS UNITS
 
Section 2.1.   Vesting of Restricted Units.
 


(a)
Subject to the terms and conditions contained herein and in the Operating
Agreements, the Restricted Units shall vest as provided in the RHU Grant
Certificate and this Section 2.1.

 


(i)
Subject to the Grantee’s continued Employment through the Service Vesting
Date(s) as specified in the RHU Grant Certificate, the Restricted Units shall
become vested on such date(s) as to the percentage(s) set forth in the RHU Grant
Certificate.

 


(ii)
If, prior to the date the Restricted Units are vested or such Restricted Units
otherwise terminate and are forfeited: (A) the Grantee’s Employment terminates
due to the Grantee’s Retirement, then all Retirement Restricted Units shall be
vested; (B) the Grantee dies or experiences a Disability, then all unvested
Restricted Units shall be vested; and (C) a Change in Control occurs prior to
any termination of the Grantee’s Employment, then all or any portion of any
unvested Restricted Units may be vested, subject, in each case of clause (A),
(B) or (C), to the discretion of the Administrator.  Notwithstanding the
foregoing, if the Corporation receives an opinion of counsel that there has been
a legal




1

--------------------------------------------------------------------------------




judgment or legal development in the Grantee’s jurisdiction that would likely
result in the favorable treatment applicable to the Retirement Restricted Units
pursuant to this Section 2.1(a)(ii) being deemed unlawful or discriminatory,
then the Corporation will not apply the favorable treatment at the time the
Grantee’s Employment terminates due to the Grantee’s Retirement under clause (A)
above, and the Restricted Units will be treated as set forth in Section
2.1(a)(i), 2.1(b), 2.1(c) or the other provisions of this Section 2.1(a)(ii), as
applicable.





(b)
If the Grantee’s Employment terminates for any reason other than due to the
Grantee’s death, Disability or Retirement, all then unvested Restricted Units
(including any Restricted Units that are not Retirement Restricted Units) and
all corresponding SERs shall immediately terminate and be forfeited without
consideration, and no exchange of such unvested Restricted Units for shares of
Class A Common Stock pursuant to Section 2.2 shall occur.

 


(c)
Unless otherwise agreed in writing between the Grantee and the Corporation or as
otherwise determined by the Administrator at the time of grant or otherwise, the
right to vest in the Restricted Units, if any, will terminate effective as of
the date that the Grantee is no longer actively providing services (even if
still considered employed or engaged under local Law) and will not be extended
by any notice period mandated under local Law (e.g., active Employment would not
include a period of “garden leave” or similar period pursuant to local Law) (a
“Service Termination”), and all unvested Restricted Units and corresponding SERs
shall immediately be forfeited upon such date.

 


(d)
Once a Class P Unit is vested and becomes an Equitized Class P Series Unit (as
defined in the Limited Partnership Agreement of KKR Group Partnership), it shall
be automatically converted into a Class A Unit pursuant to the terms of the
Limited Partnership Agreement of KKR Group Partnership.

 
Section 2.2.   Exercise of SERs and Exchange of Restricted Units.
 


(a)
To the extent that a Holdings II Unit becomes vested and the related Class P
Unit has become a vested and Equitized Class P Unit (as defined in the Limited
Partnership Agreement of KKR Group Partnership) and automatically converted to a
Class A Unit pursuant to the terms of the Limited Partnership Agreement of KKR
Group Partnership, the Grantee may elect to exercise the corresponding SER to
(i) receive from Holdings II a Class A Unit underlying the Holdings II Unit in
connection with the redemption thereof, and (ii) exchange such Class A Unit for
a share of Class A Common Stock, in each case, on a one-for-one basis, subject
to customary conversion rate adjustments for splits, unit distributions and
reclassifications (the “Exchange”).  Restricted Units may be exchanged on a
quarterly basis, pursuant to the exchange procedures set forth in the Exchange
Agreement, as such exchange procedures would apply to a “KKR Holdings Affiliated
Person” (as defined therein), which exchange procedures shall apply to the
Exchanges contemplated in this Section 2.2 as if directly incorporated into this
Agreement.  The Administrator shall have the sole discretion to impose policies
and procedures for any Exchange and any sale of shares of Class A Common Stock
received by the Grantee in the Exchange.  The date on which any Restricted Unit
is to be Exchanged hereunder is referred to as an “Exchange Date.”

 


(b)
On any Exchange Date, each vested Holdings II Unit subject to the Exchange shall
be cancelled and each related Class A Unit shall be transferred to the
Corporation or its designated subsidiary in exchange for the Corporation
delivering, or causing to be delivered by the Designated Service Recipient, to
the Grantee either (i) the number of shares of Class A Common Stock equal to the
number of Restricted Units that are subject to the Exchange on such Exchange
Date pursuant to Section 2.2(a), subject to customary conversion rate
adjustments for splits, unit distributions and reclassifications or (ii) an
amount of cash, denominated in U.S. dollars, equal to the Fair Market Value of
the foregoing number of shares of Class A Common Stock (a “Cash Payment”).  The
Administrator may elect in its sole discretion whether to Exchange the
Restricted Units for shares




2

--------------------------------------------------------------------------------




of Class A Common Stock or for a Cash Payment.  The delivery of shares of Class
A Common Stock or Cash Payment to the Grantee shall be made as soon as
administratively practicable on or following the applicable Exchange Date (or
next permissible trading window of Class A Common Stock).  Any of the foregoing
payments or deliveries shall in all instances be subject to Sections 4.4 and
4.6.





(c)
Subject to the provisions of this Article II relating to the number of shares of
Class A Common Stock that are to be delivered or Cash Payment that is to be paid
on any applicable delivery date and solely to the extent permitted under Section
409A, if applicable, the Corporation may impose such other conditions and
procedures in relation to such delivery or payment as it may reasonably
determine.

 


(d)
To the extent (i) the Grantee’s Employment terminates or the Grantee undergoes a
Service Termination, in either case, for any reason, and (ii) any Holdings II
Unit becomes, or has become, vested and the related Class P Unit becomes, or has
become, a vested and Equitized Class P Series Unit (as defined in the Limited
Partnership Agreement of KKR Group Partnership) and automatically converted to a
Class A Unit pursuant to the terms of the Limited Partnership Agreement of KKR
Group Partnership, the Administrator may, in its sole discretion, elect to
exercise the corresponding SER and force an Exchange without any action on the
part of the Grantee or the Grantee’s consent (a “Forced Exchange”).  In the
event of a Forced Exchange, each vested Holdings II Unit subject to the Exchange
shall be cancelled and each related Class A Unit shall be transferred to the
Corporation or its designated subsidiary in exchange for the Corporation
delivering, or causing to be delivered by the Designated Service Recipient, to
the Grantee either (A) the number of shares of Class A Common Stock equal to the
number of Restricted Units that are subject to the Exchange on such Exchange
Date pursuant to this Section 2.2(d), subject to customary conversion rate
adjustments for splits, unit distributions and reclassifications or (B) a Cash
Payment, as determined by the Administrator, in its sole discretion.  The
delivery of shares of Class A Common Stock or Cash Payment to the Grantee shall
be made as soon as administratively practicable on or following the applicable
Exchange Date (or next permissible trading window of Class A Common Stock).  Any
of the foregoing payments or deliveries shall in all instances be subject to
Sections 4.4 and 4.6.

 
Section 2.3.   Dividend and Distribution Payments. The RHUs granted to the
Grantee hereunder do not include the right to receive any dividend payments with
respect to the Class A Common Stock. Any Distribution paid by KKR Group
Partnership to Holdings II with respect to Class A Units  held by Holdings II
shall be allocated and payable by Holdings II to the Grantee of the Restricted
Units corresponding to such Class A Units as provided in the Operating
Agreements.
 
ARTICLE III
RESTRICTIONS ON TRANSFERS AND OTHER LIMITATIONS
 
Section 3.1.   Transfer Restrictions on Holdings II Units and Stock Exchange
Rights.
 


(a)
The Grantee may not Transfer all or any portion of the Grantee’s Holdings II
Units or SERs to any Person (including to any Permitted Transferee) without the
prior written consent of the Administrator, which consent may be given or
withheld, or made subject to such conditions (including the receipt of such
legal or tax opinions and other documents that the Corporation may require) as
determined by the Administrator.

 


(b)
Prior to a Transfer of any Holdings II Units or SERs to any Person that the
Administrator consents to, such Person must consent in writing to be bound by
this Agreement and deliver such consent to the Administrator.

 


(c)
Any purported Transfer of Holdings II Units or SERs that is not in accordance
with this Section 3.1 or which would cause Holdings II or the KKR Group
Partnership to be treated as a “publicly traded




3

--------------------------------------------------------------------------------




partnership”, as defined in Section 7704 of the U.S. Internal Revenue Code of
1986, as amended, is null and void.





(d)
Transfers of Holdings II Units shall be subject to further conditions and/or
restrictions, if any, set forth in the Limited Partnership Agreement of Holdings
II.

 
Section 3.2.   Confidentiality and Restrictive Covenant Agreement. The Grantee
acknowledges and agrees that the Grantee is bound by and will comply with the
Confidentiality and Restrictive Covenant Agreement contained in Appendix B and
any other similar agreements that the Grantee has entered into with the
Designated Service Recipient, the Corporation, KKR Holdings L.P., KKR Associates
Holdings L.P., or any other member of the KKR Group, as applicable, as such
agreements may be amended from time to time.  If the Grantee is a limited
partner of KKR Holdings L.P. or KKR Associates Holdings L.P., the Grantee
further acknowledges and agrees that references to a Confidentiality and
Restrictive Covenant Agreement in the limited partnership agreements of KKR
Holdings L.P. and KKR Associates Holdings L.P. shall be deemed to include the
Confidentiality and Restrictive Covenant Agreement contained in Appendix B
hereto.
 
Section 3.3.    Post-Vesting Transfer Restrictions.
 
The provisions of this Section 3.3 and any references to a Transfer-Restricted
Unit shall not be applicable to the Holdings II Units or SERs granted to the
Grantee hereunder if so indicated on the RHU Grant Certificate.
 


(a)
The Grantee may not Transfer or Exchange all or any portion of the Grantee’s
Transfer-Restricted Units (as defined below) (including to any Permitted
Transferee) without the prior written consent of the Administrator, which
consent may be given or withheld, or made subject to such conditions (including
the receipt of such legal or tax opinions and other documents that the
Corporation may require) as determined by the Administrator. Any permitted
transfer pursuant to this Section 3.3(a) shall be made in accordance with
Section 3.1.  No Class A Unit or Class P Unit corresponding to a
Transfer-Restricted Unit may be exchanged for a share of Class A Common Stock
pursuant to the Exchange.

 


(b)
A “Transfer-Restricted Unit” refers to all Holdings II Units and corresponding
SERs held by the Grantee until [(i) the first anniversary of the applicable
Service Vesting Date, in the case of [       ]% of such Holdings II Units and
corresponding SERs and (ii) the second anniversary of such Service Vesting Date,
in the case of the remaining [       ]% of such  Holdings II Units and
corresponding SERs]; provided that if the Grantee has given or been given notice
of termination of Grantee’s Employment, then the Administrator, in its sole
discretion, may direct that any Holdings II Units and corresponding SERs that is
then Transfer Restricted Units shall continue to be Transfer Restricted Units
until the expiration of the later to occur of the Non-Compete Period (as defined
in Appendix B) or the Non-Solicit Period (as defined in Appendix B) applicable
to the Grantee, unless an earlier date is selected by the Administrator, in its
sole discretion.

 


(c)
If the Grantee breaches in any significant or intentional manner, as determined
by the Administrator in its sole discretion, any of the Grantee’s covenants in
Appendix B, the Administrator, in its sole discretion, may direct that the
Grantee forfeit all or a portion of the Transfer-Restricted Units held by the
Grantee, in which case all related Class P Units (or Class A Units upon
automatic conversion) held by Holdings II shall also be forfeited.  If the
Grantee’s Employment is terminated for Cause, as determined by the Administrator
in its sole discretion, all Transfer-Restricted Units held by the Grantee shall
automatically be forfeited together with all related Class P Units (or Class A
Units upon automatic conversion) held by Holdings II, unless otherwise
determined by the Administrator, in its sole discretion.  The Grantee hereby
consents and agrees to immediately surrender and deliver such
Transfer-Restricted Units to the Corporation, or its designee, without the
payment of any consideration, receipt of any further notice or fulfillment of
any other condition.  Any forfeiture of Transfer-Restricted Units pursuant to
this Section 3.3(c) shall require no additional procedures on the part of the
Corporation, Holdings II, KKR Group Partnership or any of their Affiliates.



4

--------------------------------------------------------------------------------


(d)
Any purported Transfer or Exchange of Transfer-Restricted Units that is not in
accordance with this Section 3.3 is null and void.  In the event of a property
settlement or separation agreement between the Grantee and his or her spouse,
the Grantee agrees that he or she shall use reasonable efforts to retain all of
his or her Holdings II Units and SERs and shall reimburse his or her spouse for
any interest he or she may have under this Agreement out of funds, assets or
proceeds separate and distinct from his or her interest under this Agreement.

 
Section 3.4.   Minimum Retained Ownership Requirement.
 
The provisions of this Section 3.4 shall not be applicable to the Holdings II
Units or SERs granted to the Grantee hereunder if so indicated on the RHU Grant
Certificate.




(a)
For so long as the Grantee retains his or her Employment, the Grantee
(collectively with all Permitted Transferees, if applicable) must continuously
hold an aggregate number of Class A Common Stock Equivalents (defined below)
that is at least equal to the Minimum Retained Ownership Percentage of the
cumulative amount of (x) all Holdings II Units granted to the Grantee under this
Agreement and (y) all other Holdings II Units subject to a minimum retained
ownership requirement that have been or are hereafter granted to the Grantee
under the Operating Agreements and the Plan, in each case, that have become
vested pursuant to Section 2 (or similar provision in any other applicable grant
agreement), prior to any Exchange permitted by Section 2.2 (or similar provision
in any other applicable grant agreement).





(b)
“Class A Common Stock Equivalents” means any combination of: (i) Holdings II
Units that are or become vested pursuant to Section 2 of this Agreement (even if
they are Transfer-Restricted Units) but not exchanged and shares of Class A
Common Stock delivered upon Exchange of such Holdings II Units and not
designated for sale and (ii) Holdings II Units subject to a minimum retained
ownership requirement granted to the Grantee under the Operating Agreements and
the Plan that are or become vested pursuant to a provision similar to Section 2
to this Agreement (even if a provision similar to the transfer restrictions on
the Transfer-Restricted Units has not yet been satisfied) but not exchanged and
shares of Class A Common Stock delivered upon Exchange of such Holdings II Units
and not designated for sale.

 


(c)
Any purported Transfer or Exchange of any Holdings II Units or Class A Common
Stock that would result in a violation of this Section 3.4 is null and void.
Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, Section 4.8) this Section 3.4 shall survive any termination
of this Agreement.

 
Section 3.5.   Waiver of Restrictions.  The Administrator may, from time to
time, waive the provisions of Section 3.3 or Section 3.4 of this Agreement,
subject to the imposition of any conditions or further requirements, as
determined by the Administrator in its sole discretion.  Without limiting the
foregoing, to the extent the Administrator waives the application of Section 3.3
or Section 3.4, (i) equivalent restrictions on the Grantee’s other equity, if
any, held in KKR Holdings L.P., the Corporation or any of their respective
Affiliates (or any of their respective equity incentive plans) may be imposed
and (ii) the Grantee hereby consents in advance to the imposition of such
equivalent restrictions for purposes of the governing documents of Grantee’s
other equity, if any, held in KKR Holdings L.P., the Corporation or any of their
respective Affiliates (or any of their respective equity incentive plans).


ARTICLE IV
MISCELLANEOUS
 
Section 4.1.   Governing Law. This Agreement and RHU Grant Certificate shall be
governed by, and construed in accordance with, the laws of the State of New
York, United States of America, without giving effect to any otherwise governing
principles of conflicts of law that would apply the Laws of another
jurisdiction.


5

--------------------------------------------------------------------------------

Section 4.2.   Operating Agreements and Plan.  In the event of a conflict or
inconsistency between the terms and provisions of the Operating Agreements or
the Plan and the provisions of this Agreement, the Operating Agreements or the
Plan, as applicable, shall govern and control.
 
Section 4.3.   Arbitration. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE U.S. FEDERAL AND STATE COURTS LOCATED IN NEW YORK, NEW YORK
FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 4.3, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN
ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT.  Any controversy or claim arising out of or relating
to this Agreement (or the breach thereof) shall be settled by arbitration
conducted by a single arbitrator in New York, New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce.  If
the parties to the dispute fail to agree on the selection of an arbitrator
within 30 days of the receipt of the request for arbitration, the International
Chamber of Commerce shall make the appointment.  The arbitrator shall be a
lawyer and shall conduct the proceedings in the English language. Judgment on
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  The arbitrators shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction. However, either
party may, without inconsistency with this arbitration provision, bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling the other party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, or enforcing an
arbitration award. The Grantee irrevocably appoints the Secretary or General
Counsel of the Corporation as such Grantee’s agent for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise such Grantee of any such service of
process, shall be deemed in every respect effective service of process upon the
Grantee in any such action or proceeding. Except as necessary in court
proceedings to enforce this arbitration provision or an award rendered
hereunder, to obtain interim relief or as otherwise required by law, neither a
party nor an arbitrator may disclose the content or results of any arbitration
hereunder without the prior written consent of the Corporation and the Grantee,
other than general statements.
 
Section 4.4.   Remedies; Recoupment; Right to Set-Off.
 


(a)
The rights and remedies provided by this Agreement are cumulative and the use of
any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies.  Said rights and remedies are given in addition
to any other rights the parties may have by Law or under the terms of any other
applicable agreement.





(b)
To the extent required or advisable, pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules promulgated thereunder and any
other similar Laws including, as applicable, but not limited to the European
Directives 2011/61/EU, 2013/36/EU and 2014/91/EU, the Administrator may specify
in any other document or a policy to be incorporated into this Agreement by
reference, that the Grantee’s rights, payments, and benefits with respect to
RHUs awarded hereunder and/or Class A Common Stock delivered to the Grantee in
respect of RHUs awarded hereunder shall be subject to reduction, cancellation,
forfeiture or recoupment.

 


(c)
The Grantee further acknowledges and agrees that KKR Group shall have the right
to clawback, forfeit, cancel, recoup, reduce or set-off any distribution or
payment that is due or payable (or that the Administrator reasonably determines
may become due or payable) to the Grantee pursuant to any agreement with the KKR
Group (including but not limited to partnership agreements of KKR Holdings L.P.,
KKR Holdings II L.P. and KKR Associates Holdings L.P.) or otherwise for the
purpose of fulfilling any present or future obligation or liability of whatever
nature (whether matured or unmatured, absolute or contingent) that the Grantee
has to make (or that the Administrator reasonably determines may become such an
obligation or liability to make) any payment or contribution to the KKR Group,
regardless of whether the payment or contribution is currently due or payable,
or may become due or payable in the future, whether in advance of or without
adjudication (provided that the Administrator must act in good faith when
determining any contribution or payment that may become due or payable as a
result of damage to the KKR Group arising from a breach by Grantee of any of
Grantee’s written agreements with the KKR Group or




6

--------------------------------------------------------------------------------






other wrongdoing), and notwithstanding any other agreements between the Grantee
and the KKR Group entered into prior to the date hereof.



Section 4.5.   Amendments and Waivers.
 


(a)
This Agreement (including the RHU Grant Certificate and Appendices A through D
attached hereto, as applicable) may be amended, supplemented, waived or modified
only in accordance with Section 4(b) of the Plan or Section 13 of the Plan, as
applicable, or as may be required for purposes of compliance or enforceability
with applicable local Law; provided, however, that the RHU Grant Certificate
shall be deemed amended from time to time to reflect any adjustments provided
for in the Operating Agreements or the Plan.

 


(b)
No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 
Section 4.6.   Withholding.
 
(a)          The provisions of Section 4(d) of the Plan are incorporated herein
by reference and made a part hereof. Regardless of any action the Corporation or
the Designated Service Recipient takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to the Grantee’s participation in the Plan and legally applicable to the
Grantee (“Tax-Related Items”), the Grantee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Grantee’s responsibility
and may exceed the amount, if any, actually withheld by the Corporation or the
Designated Service Recipient.  The Grantee further acknowledges that the
Corporation and/or the Designated Service Recipient (1) make no representations
or undertakings regarding the treatment of any Tax-Related Items and (2) are
under no obligation to structure the terms of the RHUs to reduce or eliminate
the Grantee’s liability for Tax-Related Items or achieve any particular tax
result. The Corporation may refuse to issue or deliver Class A Common Stock, the
Cash Payment or the proceeds of the sale of Class A Common Stock, if the Grantee
fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items as set forth in this Section 4.6.
 
(b)          Prior to any relevant taxable or tax withholding event, as
applicable, the Grantee will pay or make adequate arrangements satisfactory to
the Corporation and/or the Designated Service Recipient to satisfy all
Tax-Related Items.  In this regard, the Grantee authorizes the Corporation
and/or the Designated Service Recipient to satisfy the obligations with regard
to all Tax-Related Items, if any, by one or a combination of the following:
 


(i)
withholding from the Cash Payment, the Grantee’s wages or other cash
compensation paid to the Grantee by the Corporation and/or the Designated
Service Recipient; or

 


(ii)
withholding from proceeds of the sale of Class A Common Stock delivered upon the
Exchange either through a voluntary sale or through a mandatory sale arranged by
the Corporation (on the Grantee’s behalf pursuant to this authorization); or

 


(iii)
withholding in Class A Common Stock to be delivered upon the Exchange.

 
The Corporation may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates in the Grantee’s jurisdiction(s), in
which case the Grantee may receive a refund of any over-withheld amount in cash
and will have no entitlement to the equivalent in Class A Common Stock.  If the
obligation for Tax-Related Items is satisfied by withholding in Class A Common
Stock, the Grantee is deemed to have been issued the full number of shares of
Class A Common Stock subject to the Exchange, notwithstanding that a number of
shares of Class A Common Stock are held back solely for the purpose of paying
the Tax-Related Items. Finally, the Grantee shall pay to the Corporation or the
Designated Service Recipient any amount of Tax-Related Items that the
Corporation or the Designated Service Recipient may be required to withhold or
account for as a result of the Grantee’s participation in the Plan that cannot


7

--------------------------------------------------------------------------------

be satisfied by the means previously described. The Grantee’s liability for
Tax-Related items, if any, will survive the Grantee’s withdrawal from Holdings
II or Transfer of any RHUs.
 
Section 4.7.   Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified):
 


(a)
If to the Corporation, to:

 
KKR & Co. Inc.
9 West 57th Street, Suite 4200
New York, New York 10019
U.S.A.
Attention: General Counsel and Secretary
 


(b)
If to the KKR Group Partnership, to:

 
KKR Group Partnership L.P.
9 West 57th Street, Suite 4200
New York, New York 10019
U.S.A.
Attention: General Counsel and Secretary
 


(c)
If to Holdings II, to:

 
KKR Holdings II L.P.
9 West 57th Street, Suite 4200
New York, New York 10019
U.S.A.
Attention: General Counsel and Secretary
 


(d)
If to the Grantee, to the most recent address for the Grantee in the books and
records of the Corporation or the Designated Service Recipient, as applicable.

 
Section 4.8.   Entire Agreement; Termination of Agreement; Survival.
 


(a)
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, pertaining thereto. The Grantee
acknowledges that the grant of RHUs provided for under this Agreement is in full
satisfaction of any and all grants of equity or equity-based awards that
representatives of the Corporation or its Affiliates, on or prior to the date
hereof, may have informed the Grantee that such Grantee is entitled to receive.

 


(b)
This Agreement shall terminate when the Grantee and all Permitted Transferees
cease to hold any of the RHUs that have been granted hereunder. Notwithstanding
anything to the contrary herein, this Article IV shall survive any termination
of this Agreement.

 
Section 4.9.   Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party.  Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable


8

--------------------------------------------------------------------------------

manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
 
Section 4.10.   Binding Effect. This Agreement shall be binding upon and inure
to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.
 
Section 4.11.   Appendices. Appendices A, B, C and D constitute part of this
Agreement.  Notwithstanding the provisions of this Article IV, the provisions of
Sections 10 through 19 (inclusive) of Appendix B shall govern solely with
respect to, and shall be applicable only to the interpretation, administration
and enforcement of the provisions of Appendix B, but not to any other provisions
of this Agreement or any other Appendix.
 
Section 4.12.   Further Assurances. The Grantee shall perform all other acts and
execute and deliver all other documents as may be necessary or appropriate to
carry out the purposes and intent of this Agreement.
 
Section 4.13.   Section 409A; Employment with Designated Service Recipient.
 


(a)
This Section 4.13(a) applies to Grantees who are U.S. tax residents (such as, a
U.S. citizen, green card holder or a U.S. tax resident under the substantial
presence test) to the extent applicable.  All references to any “separation from
service” or termination of the Employment of or the services to be provided by
the Grantee, shall be deemed to refer to a “separation from service” within the
meaning of Section 409A, if applicable.  Notwithstanding anything herein to the
contrary, (i) if at the time of the Grantee’s termination of Employment the
Grantee is a “specified employee” as defined in Section 409A of the Code and the
deferral of the commencement of any payments or delivery of Class A Common Stock
otherwise payable or provided hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then, to the extent that Section 409A applies to the RHUs,
the Corporation will defer the commencement of the payment of any such payments
or delivery hereunder (without any reduction in such payments or delivery of
Class A Common Stock ultimately paid or provided to the Grantee) until the date
that is six months following the Grantee’s termination of Employment (or the
earliest date as is permitted under Section 409A) and (ii) if any other payments
or other deliveries due to the Grantee hereunder could cause the application of
an accelerated or additional tax under Section 409A, such payments or other
deliveries shall be deferred if deferral will make such payment or other
delivery compliant under Section 409A, or otherwise such payment or other
delivery shall be restructured, to the extent possible, in a manner, determined
by the Administrator, that does not cause such an accelerated or additional
tax.  The Corporation shall use commercially reasonable efforts to implement the
provisions of this Section 4.13(a) in good faith; provided that none of the
Corporation, the Administrator nor any of the Corporation’s or KKR Group’s, as
applicable, employees, directors or representatives shall have any liability to
the Grantee with respect to this Section 4.13(a).

 


(b)
Nothing in this Agreement shall be deemed to obligate the Corporation,
Designated Service Recipient or any other member of the KKR Group, as
applicable, to employ the Grantee in any capacity whatsoever or to prohibit or
restrict the Corporation, Designated Service Recipient or any other member of
the KKR Group, as applicable, from terminating the Grantee’s Employment at any
time or for any reason whatsoever, with or without Cause.

 
Section 4.14.   Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.  Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Agreement.
 
[Rest of page intentionally left blank]
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation, KKR Group Partnership and Holdings II have
executed this Agreement as of the date specified under the signature of the
Grantee.


KKR & Co. Inc.
     
By:
   

Name:
 

Title:
     
KKR Group Partnership L.P.
     
By: KKR Group Holdings Corp.,
 
its general partner
     
By:
   

Name:
 

Title:
     
KKR Holdings II L.P.
     
By: KKR Group Holdings Corp.,
 
its general partner
     
By:
   

Name:
 

Title:
 



10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Grantee has caused this counterpart
signature page to this Agreement to be duly executed as of the date specified
under the signature of the Grantee.
 
“GRANTEE”
 
Electronic Signature


Name: Participant Name
 
Dated: Grant Date


11

--------------------------------------------------------------------------------

APPENDIX A
 
DEFINITIONS
 
In addition to the defined terms set forth in the Plan, the following terms
shall have the following meanings for purposes of the Agreement:
 
 “Cause” means, with respect to the Grantee, the occurrence or existence of any
of the following as determined fairly on an informed basis and in good faith by
the Administrator: (i) any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct by the Grantee against any member of the KKR
Group (including the Corporation) or a Portfolio Company (as defined below),
(ii) a Regulatory Violation that has a material adverse effect on (x) the
business of any member of the KKR Group or (y) the ability of the Grantee to
function as an employee, associate or in any similar capacity (including
consultant) with respect to the KKR Group, taking into account the services
required of the Grantee and the nature of the business of the KKR Group, or
(iii) a material breach by the Grantee of a material provision of any Written
Policies & Agreements or the deliberate failure by the Grantee to perform the
Grantee’s duties to the KKR Group, provided that in the case of this clause
(iii), the Grantee has been given written notice of such breach or failure
within 45 days of the KKR Group becoming aware of such breach or failure and,
where such breach or failure is curable, the Grantee has failed to cure such
breach or failure within (A) 15 days of receiving notice thereof or (B) such
longer period of time, not to exceed 30 days, as may be reasonably necessary to
cure such breach or failure provided that the Grantee is then working diligently
to cure such breach or failure; and provided further, that if such breach or
failure is not capable of being cured, the notice given to the Grantee may
contain a date of termination that is earlier than 15 days after the date of
such notice.
 
“Class A Units” means the Class A Units of KKR Group Partnership under the
Limited Partnership Agreement of KKR Group Partnership.
 
“Designated Service Recipient” means any member of the KKR Group that employs
the Grantee or with which the Grantee is similarly associated.
 
“Disability” means, as to any Person, such Person’s inability to perform in all
material respects such Person’s duties and responsibilities to the KKR Group by
reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued (i) for a period of six
consecutive months or (ii) such shorter period as the Administrator may
reasonably determine in its sole discretion.
 
“Employment” means the Grantee’s employment (including any similar association
determined by the Administrator to constitute employment for purposes of this
Agreement) with the Designated Service Recipient or any other member of the KKR
Group.
 
“Exchange Agreement” means the Third Amended and Restated Exchange Agreement,
dated as of January 1, 2020, among KKR Group Partnership, KKR Holdings L.P., the
Corporation, and KKR Group Holdings Corp., as amended from time to time, or such
other exchange agreement entered into from time to time by the Corporation, or
any successor thereto, and KKR Group Partnership.
 
“Group Partnership” means KKR Group Partnership, along with its successor and
any other legal entity designated in the future as a “Group Partnership” by the
Corporation. 
 
“KKR Group” means (i) the Corporation and KKR Management LLP (and its
successors), (ii) any direct or indirect subsidiaries of the Corporation,
including but not limited to the Group Partnership and its direct and indirect
subsidiaries (not including Portfolio Companies), (iii) KKR Holdings L.P. and
KKR Associates Holdings L.P., their respective general partners, and the direct
or indirect subsidiaries of KKR Holdings L.P. and KKR Associates Holdings L.P.,
respectively, and (iv) any investment fund, account or vehicle that is managed,
advised or sponsored by any member of the KKR Group (the “Funds”).
 
“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government


A-1

--------------------------------------------------------------------------------

or any administrative or regulatory body with authority therefrom with
jurisdiction over the Corporation or any Grantee, as the case may be.
 
“Limited Partnership Agreement of Holdings II” means the Limited Partnership
Agreement of Holdings II, dated as of January 1, 2020, as amended from time to
time.
 
“Limited Partnership Agreement of KKR Group Partnership” means the Third Amended
and Restated Limited Partnership Agreement of KKR Group Partnership, dated as of
January 1, 2020, as amended.
 
“Minimum Retained Ownership Percentage” means the percentage set forth on the
RHU Grant Certificate.
 
“Permitted Transferee” means (A) any person who is a “family member” of the
Grantee, as such term is used in the instructions to Form S-8 under the
Securities Act of 1933, as amended, or any successor form of registration
statement promulgated by the Securities and Exchange Commission (collectively,
the “Immediate Family Members”); (B) a trust solely for the benefit of the
Grantee and his or her Immediate Family Members; (C) a partnership or limited
liability company whose only partners or stockholders are the Grantee and his or
her Immediate Family Members;  (D) a beneficiary to whom donations are eligible
to be treated as “charitable contributions” for federal income tax purposes; or
(E) any other Person the Administrator consents to.
 
“Person” means any individual, corporation, partnership, limited liability
company, trust, joint stock company, business trust, unincorporated association,
joint venture, governmental authority or other entity of any nature whatsoever.
 
“Portfolio Company” means any portfolio companies, joint ventures or affiliated
investments that are held as such by the KKR Group.
 
“Regulatory Violation” means, with respect to the Grantee (i) a conviction of
the Grantee based on a trial or by an accepted plea of guilt or nolo contendere
of any felony or misdemeanor crime involving moral turpitude, false statements,
misleading omissions, forgery, wrongful taking, embezzlement, extortion or
bribery, (ii) a final determination by any court of competent jurisdiction or
governmental regulatory body (or an admission by the Grantee in any settlement
agreement) that the Grantee has violated any U.S. federal or state or comparable
non-U.S. securities laws, rules or regulations or (iii) a final determination by
self-regulatory organization having authority with respect to U.S. federal or
state or comparable non-U.S. securities laws, rules or regulations (or an
admission by the Grantee in any settlement agreement) that the Grantee has
violated the written rules of such self-regulatory organization that are
applicable to any member of the KKR Group.
 
“Retirement” means the resignation by the Grantee of the Grantee’s Employment
with the KKR Group (other than for Cause), on or after the date that the
Grantee’s age, plus the Grantee’s years of Employment with the KKR Group, equals
at least 80.
 
“Retirement Restricted Units” means, with respect to any Grantee whose
Employment terminates due to Retirement, any Class P Units and Holdings II Units
with a Service Vesting Date that would, if the Grantee’s Employment were not so
terminated, occur within two years after the date of such termination due to
Retirement.
 
“RHU Grant Certificate” means the RHU Grant Certificate delivered to the Grantee
and attached to this Agreement, as the same may be modified pursuant to Section
4.5(a) of the Agreement.
 
“Section 409A” means Section 409A of the U.S. Internal Revenue Code of 1986, as
the same may be amended from time to time, and the applicable regulations,
including temporary regulations, promulgated under such Section, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
 
 “Service Vesting Date” means, with respect to any Restricted Unit, the date set
forth in the RHU Grant Certificate as the “Service Vesting Date.”
 
“Transfer” or “Transferred” means with respect to any RHUs or Class A Common
Stock, as applicable, any (i) sale, assignment, transfer or other disposition
thereof or any interests therein or rights attached thereto, whether voluntarily


A-2

--------------------------------------------------------------------------------

or by operation of Law, including but not limited to an Exchange, or (ii)
creation or placement of any mortgage, claim, lien, encumbrance, conditional
sales or other title retention agreement, right of first refusal, preemptive
right, pledge, option, charge, security interest or other similar interest,
easement, judgment or imperfection of title of any nature whatsoever.
 
“Written Policies & Agreements” means the written policies of the KKR Group
included in its employee manual, code of ethics and confidential information and
information barrier policies and procedures and other documents relating to the
Grantee’s Employment with the KKR Group, as applicable, and any agreements
between the Grantee and a member of the KKR Group relating to the Grantee’s
Employment with the KKR Group, including but not limited to an employment
agreement, if any, and the Confidentiality and Restrictive Covenant Agreement.
 
A-3

--------------------------------------------------------------------------------

APPENDIX B
 
CONFIDENTIALITY AND RESTRICTIVE COVENANT OBLIGATIONS
 

--------------------------------------------------------------------------------

APPENDIX C
 
SUPPLEMENT TO THE LIMITED PARTNERSHIP AGREEMENT OF HOLDINGS II



--------------------------------------------------------------------------------

APPENDIX D
 
GRANTEE CONSENT





--------------------------------------------------------------------------------